MacIntyre, J.,
dissenting. The evidence for the State was in part as follows: “I did see him [the defendant] at the still; he was stirring a box with a paddle, stirring beer. . . There was afire in the still, the still was running. . . That was in this county, where the still was being run and operated. . . Did not ever see anybody making liquor before, not before that time. . . I did not ever see a still, not until I seen that one. The color of it —it was bright, it was copper all right. . . I talked with Bill Davis on the following Sunday night afterwards. He come to the church and told us not to tell it, that they had too much money in it, and he offered us ten dollars apiece not to tell it, and ‘if you *287want it we will give you ten gallons of whisky” and when we wouldn’t take it he said we ought to have killed you and drug you down and put you in that furnace, and nobody would know where you went to. He told me he would give me ten dollars not to tell it.”
The word “liquor” and the word “still” were used by the witness in the present context as relating to alcoholic or spirituous liquid, and the proof is sufficient to show, in the absence of adverse testimony, that he manufactured an alcoholic or spirituous liquor.